Citation Nr: 1609543	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, or as due to herbicide exposure.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, or as due to herbicide exposure.

4.  Entitlement to service connection for hepatitis B with liver disease (a liver disorder), to include as secondary to the service-connected diabetes mellitus, or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine (jurisdiction now lies with the Detroit, Michigan RO).  The Veteran's claims were remanded by the Board in October 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Board remanded the Veteran's claim for entitlement to service connection for hypertension in October 2014 to obtain a VA examination and opinions, which were provided in January 2015.  The examination report noted that service treatment records (STRs) "could not be found in VBMS."  The provided negative opinion as to direct service connection referenced in the rationale section that the Veteran's STRs were not present in VBMS and that the examiner "cannot say whether the Veteran had hypertension while on active duty."  Upon review of the Veteran's claims file, while limited, STRs are available in VBMS.  The Board notes that the available records included only the Veteran's separation examination report and accompanying report of medical history.  In the February 2016 Written Brief Presentation, the Veteran's representative stated that the Veteran should be afforded a new VA examination "so that the examiner will have access to all treatment records to render a thorough and sound medical opinion."  In light of the examiner not reviewing the STRs of record, remand is required for the examiner to review the STRs of record and to provide an addendum opinion that addresses such records.

Additionally, the Board notes that some of the provided opinions are inadequate and addendum opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A negative opinion was provided as to whether the Veteran's hypertension was related to his previously conceded in-service herbicide exposure.  The rationale provided was that "hypertension is not one of the diseases associated with Agent Orange exposure or any herbicide used in the arm[ed] forces."  The Board notes that the mere fact that a presumption has not been established for hypertension is not dispositive as to the issue of nexus.  In addition, while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2015).  As such, the January 2015 VA opinion addressing the issue of whether the Veteran's hypertension is related to his in-service herbicide exposure is inadequate and an addendum opinion must be obtained on remand. 

In addition, a negative opinion was provided as to secondary service connection, specifically whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  The rationale provided referenced that the Veteran's hypertension was "due to cystic disease of his kidneys."  This provided rationale appears to relate to the causation of the Veteran's hypertension and does not address the specific issue of whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  As such, the January 2015 VA opinion is inadequate as to this issue and an addendum opinion must be obtained on remand.

Liver Disorder

The Board remanded the Veteran's claim for entitlement to service connection for a liver disorder in October 2014 to obtain a VA examination and opinions, which were provided in January 2015.  The examiner was the same examiner who completed the examination for the Veteran's hypertension claim and it was also noted on the liver disorder examination report that the Veteran's STRs "could not be found in VBMS."  For similar reasons as outlined above, in light of the examiner not reviewing the STRs of record, remand is required for the examiner to review the STRs of record and to provide an addendum opinion that addresses such records.

Glaucoma

The Veteran seeks entitlement to service connection for glaucoma, to include as secondary to his service-connected diabetes mellitus.  See August 2007 Claim.  The Veteran was afforded a VA examination in May 2008, which noted that the Veteran was diagnosed with diabetes mellitus in early 2007 and that the Veteran was diagnosed with glaucoma in 2005.  The examination report, after noting an assessment of low-tension glaucoma, stated "[u]nrelated to diabetes."  Upon review, this statement is not adequate to address the issue of secondary service connection, as no explanation or rationale is provided to support the statement that the Veteran's glaucoma was unrelated (and presumably thus not caused or aggravated by) his service-connected diabetes mellitus.  As such, remand is required to obtain a VA opinion that adequately addresses the issue of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Heart Disability

The Veteran seeks entitlement to service connection for a heart disability (originally claimed as a heart condition), to include as secondary to his service-connected diabetes mellitus, or as due to in-service herbicide exposure.   See August 2007 Claim.  Ischemic heart disease is a condition for which presumptive service connection is warranted due to in-service herbicide exposure, which again has previously been conceded for this Veteran.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, the current evidence does not appear to show that the Veteran has ischemic heart disease.  See, e.g., July 2011 Ischemic Heart Disease Disability Benefits Questionnaire (noting that the Veteran did not have a diagnosis of ischemic heart disease).  The Veteran's claim, however, is not limited to one for ischemic heart disease, but instead is for any heart disability.  It appears from the medical evidence of record that the Veteran may have had a heart disability during the period on appeal (dating to approximately August 2007).  For example, a September 2011 VA cardiology consult referenced a recent echocardiogram as being within normal limits "except for stage I diastolic dysfunction."  In addition, the results of a January 2010 VA coronary angiography noted a final diagnosis of mild left ventricle systolic dysfunction.  Also, a November 2007 VA treatment note included an impression of hypertension with left ventricular hypertrophy/hypertensive heart disease and diastolic dysfunction (mild left ventricular hypertrophy was also noted as a finding of a November 2009 VA mycoardial perfusion scan).  Additionally, a May 2008 VA examination report noted a diagnosis of prolonged QT interval.  With respect to his heart disability claim, the Veteran has not previously been provided with an examination specifically for this issue (a May 2008 VA examination report was listed as a hypertension examination).  As such, remand is required for a VA examination and opinions, as outlined in the remand directives below.            

All Issues

Finally, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record date to February 2015).  

2.  With respect to the Veteran's hypertension claim, obtain an addendum opinion from the VA examiner who conducted the January 2015 VA examination and provided the accompanying opinions, if available.  If the previous examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must review the Veteran's STRs of record available in VBMS and must address the impact of this evidence on the previous January 2015 opinions.

For the reasons outlined above, the previously provided January 2015 opinion addressing whether the Veteran's hypertension was related to his previously conceded in-service herbicide exposure was inadequate.  As such, a new opinion must be provided addressing whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension is related to his in-service herbicide exposure.  The medical professional is informed that the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  In this regard, the Board notes, and the medical professional's attention is invited to, that the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014)

For the reasons outlined above, the previously provided January 2015 opinion addressing whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus was inadequate.  As such, a new opinion must be provided addressing whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus aggravated (i.e., permanently worsened) the Veteran's hypertension.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's service-connected diabetes mellitus.

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  With respect to the Veteran's liver disorder claim, obtain an addendum opinion from the VA examiner who conducted the January 2015 VA examination and provided the accompanying opinions, if available.  If the previous examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must review the Veteran's STRs of record available in VBMS and must address the impact of this evidence on the previous January 2015 opinions.

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  With respect to the Veteran's glaucoma claim, obtain a VA opinion from a medical professional who is skilled in the treatment of eye disabilities.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's glaucoma is due to or caused by his service-connected diabetes mellitus.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's glaucoma has been aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's glaucoma found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's service-connected diabetes mellitus.

The medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  With respect to the Veteran's heart disability claim, afford the Veteran an appropriate VA examination.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

First, the examiner is asked to identify any heart disabilities present during the appeal period (dating to approximately August 2007).  

Second, the examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any heart disability present during the appeal period (dating to approximately August 2007) is due to or caused by the Veteran's service-connected diabetes mellitus.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any heart disability present during the appeal period (dating to approximately August 2007) has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the identified heart disability found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's service-connected diabetes mellitus. 

With respect to both requested opinions, while review of the entire claims folder is required, attention is invited to a September 2011 VA cardiology consult that referenced a recent echocardiogram as being within normal limits "except for stage I diastolic dysfunction," the results of a January 2010 VA coronary angiography that noted a final diagnosis of mild left ventricle systolic dysfunction, a November 2007 VA treatment note that included an impression of hypertension with left ventricular hypertrophy/hypertensive heart disease and diastolic dysfunction (mild left ventricular hypertrophy was also noted as a finding of a November 2009 VA mycoardial perfusion scan) and a May 2008 VA examination report that noted a diagnosis of prolonged QT interval.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




